Citation Nr: 0518977	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  96-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1941 to November 1945, from December 1945 to November 
1948, and from August 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was previously before the Board and remanded to the 
RO for additional development in August 2003.

The Board notes that the issue of entitlement to service 
connection for tinnitus was granted in an August 2004 rating 
decision.  As there are no apparent matters remaining in 
dispute, the veteran's appeal as to this issue is considered 
to have been fully resolved.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's present bilateral sensorineural hearing 
loss was not incurred as a result of noise exposure during 
active service.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in June 2002.  He was 
provided additional notification by correspondence dated in 
April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The service connection issue on appeal was 
also re-adjudicated in a September 2002 supplemental 
statement of the case.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the September 2002 supplemental statement of the 
case.  The veteran's service representative also demonstrated 
knowledge of the VCAA and its required duties in a March 2005 
brief.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  There is no indication that the veteran has any 
additional evidence in his possession that is pertinent to 
the issue on appeal.  The Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in January 1997 and May 2004.  
Although the veteran's service representative contends the 
May 2004 VA examiner's opinion was improper, in essence, 
because an in-service "presumption" was not attributed in 
favor of the veteran, the Board finds the available medical 
evidence is sufficient for an adequate determination of the 
issue on appeal.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

As to the implicit assertions in the March 2005 brief that 
the May 2004 VA examiner improperly dismissed the veteran's 
report of having incurred acoustic trauma during combat, the 
Board finds no merit to this claim.  There is no indication 
in the May 2004 examination report that the phase "alleged 
noise exposure" was used pejoratively nor that the examiner, 
in fact, doubted the veracity of the veteran's reported noise 
exposure during combat.  The examiner noted the claims file 
was reviewed and the evidence included in the claims file 
clearly shows the veteran had combat service in Korea as a 
machine gunner.  

There is no probative evidence of record demonstrating the 
May 2004 VA examiner is unqualified to provide opinions as to 
the likely affects of the veteran's reported noise exposure 
during combat or the likely relationship between his present 
hearing loss and any incident of service.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service medical records show that upon induction in April 
1941 the veteran's hearing acuity was 20/20, bilaterally.  A 
November 1945 examination noted hearing acuity of 15/15, 
bilaterally.  A November 1948 report revealed hearing acuity 
of 15/15, bilaterally, on whispered voice testing.  The 
veteran's September 1951 separation examination revealed 
hearing acuity of 15/15, bilaterally, on whispered and spoken 
voice testing.  In his report of medical history the veteran 
denied having had any ear trouble.  Service records show the 
veteran's military duties included service as a machine 
gunner and that during service from August 1950 to 
October 1951 he was awarded the Combat Infantryman Badge and 
the Korean Service Medal with two bronze stars.

Private medical records dated in June 1992 noted slight 
sensory neural right ear hearing loss from 250 to 1,000 Hertz 
and moderate to moderately severe loss from 2,000 to 8,000 
Hertz.  There was slight sensory neural left ear hearing loss 
from 250 to 1,000 Hertz and severe to profound loss from 
2,000 to 8,000 Hertz.  Hearing aids were recommended for each 
ear.  No opinion as to etiology was provided.  

In his January 1995 application for VA benefits the veteran 
reported a loss of hearing during active service.  He stated 
he experienced heavy noise exposure as a result of artillery 
and machine gun fire.  In other statements submitted in 
support of his claim he described having been a machine 
gunner during combat service in Korea and having been exposed 
to artillery noise during other periods of active service.  

A private medical statement dated in June 1995 noted the 
veteran had bilateral sensorineural hearing loss secondary to 
noise exposure and ototoxic medication given during service.  
An August 1995 report shows moderate sloping to severe 
sensorineural hearing loss in the right ear and moderately 
abruptly sloping to profound sensorineural hearing loss in 
the left ear.  

In subsequent statements and personal hearing testimony the 
veteran reiterated his claim as to having been exposed to 
noise during active service.  He testified that he was not 
treated for hearing loss during service, but that he was 
refused VA treatment approximately one month after his 
service discharge.  He asserted that his hearing loss had 
existed since service and was due to his combat noise 
exposure.  He reported he had worked as a public car driver 
after service until receiving his VA pension based upon his 
age.  



On VA authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
55
60
LEFT
20
55
95
95
95

It was noted the veteran reported an 11 year history of 
military noise exposure in a field artillery unit, a history 
of otitis media, and bilateral hearing loss for some years.  
A summary to test results noted right ear hearing within 
normal limits at 500 Hertz with mild to moderately severe 
loss from 1,000 to 4,000 Hertz.  The left ear revealed 
hearing within normal limits at 500 Hertz with moderate to 
profound loss from 1,000 to 4,000 Hertz.  

Private medical records dated in December 1997 noted a 
sensorineural right ear hearing loss going from light on low 
frequencies to severe on high frequencies and a sensorineural 
left ear hearing loss going from moderate on low frequencies 
to profound on high frequencies.  It was noted that the 
veteran had a history of military service.  No opinion as to 
etiology was provided.  

On VA authorized audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
70
75
LEFT
35
65
95
100
90

The examiner noted that the veteran complained of hearing 
loss since 1951 and that he reported a history of noise 
exposure as a machine gunner during service in Korea.  He 
denied any occupational or recreational noise exposure.  A 
May 2004 VA ear disease examiner stated the veteran's hearing 
loss (presbycusis) was not related to his alleged noise 
exposure more than 55 years earlier.  In a July 2004 report 
that examiner stated it was at least as likely as not that 
the veteran's tinnitus was related to military service.


Analysis


Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the Board finds based upon the evidence of 
record that entitlement to service connection for bilateral 
sensorineural hearing loss is not warranted.  Although 
credible evidence demonstrates the veteran was exposed to 
noise during combat, the Board finds the May 2004 VA 
examiner's etiology opinion is persuasive.  That opinion is 
shown to have been based upon an examination of the veteran 
and a review of the evidence included in claims file.  While 
no medical rationale was provided for this opinion, the 
examiner did identify the veteran's hearing disorder as 
presbycusis.  Presbycusis is defined as a "lessening of 
hearing acuteness resulting from degenerative changes in the 
ear that occur especially in old age [] and diabetes."  See 
Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995).  

The June 1995 private medical report, however, while relating 
the veteran's hearing loss to noise exposure and ototoxic 
medication during service is not supported by any medical 
rationale nor is there any indication the physician reviewed 
service medical records in association with this opinion.  No 
specific ototoxic medication administered during service was 
identified nor is there any indication as to the basis for 
this opinion.  Therefore, the Board finds this opinion 
warrants a lesser degree of probative weight than the May 
2004 VA examiner's opinion.  

Although the veteran believes his hearing loss developed as a 
result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent evidence demonstrating any hearing loss within one 
year of the veteran's discharge from service.  Therefore, the 
Board finds the claim must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of 
the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


